DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10 were originally filed November 4, 2020.
	The amendment received April 29, 2022 amended claims 1-5.
	Claims 1-10 are currently pending.
	Claims 1-5 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on April 29, 2022 is acknowledged.

Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2022.

Applicant’s election of SEQ ID NO: 1 as the species in the reply filed on April 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Priority
The present application is a 371 (National Stage) of PCT/US2019/026347 filed April 8, 2019 which claims the benefit of 62/654,468 filed April 8, 2018.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 5 is objected to because of the following informalities: “comprises the sequence of the sequences of any one of” should read “comprises the sequence of any one of”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. WO 2014/043871 published March 27, 2014.
For present claims 1-5, Tsao et al. teach methods of administering SEQ ID NO: 3 (100% identity and the same length of present SEQ ID NO: 1) to subjects with osteoarthritis (please refer to the entire specification particularly the abstract; paragraphs 2, 9-15, 18, 19, 36-38, 41, 45, 46, 48-53, 55-58, 65; claims).
Therefore, the teachings of Tsao et al. anticipate the presently claimed method.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao et al. U.S. Patent Application Publication 2015/0239942 published August 27, 2015.
For present claims 1-5, Tsao et al. teach methods of administering SEQ ID NO: 3 (100% identity and the same length of present SEQ ID NO: 1) to subjects with osteoarthritis (please refer to the entire specification particularly the abstract; paragraphs 2, 9-15, 18, 19, 36-38, 41, 45, 46, 48-53, 55-58, 65; claims).
Therefore, the teachings of Tsao et al. anticipate the presently claimed method.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 9,777,048. This is a statutory double patenting rejection.
U.S. Patent No. 9,777,048 claims a method for treating osteoarthritis in a subject comprising administering to the subject at a site in need of treatment a synthetic peptide consisting of an amino acid sequence having 20-39 amino acid residues in lengthy wherein the amino acid sequence at least includes a sequence selected from the group consisting of SEQ ID NO: 1-3, 5, 6, 8, and 9. SEQ ID NO: 3 has 100% identity and the same length as present SEQ ID NO: 1.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658